--------------------------------------------------------------------------------

EXHIBIT 10.2
 
EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement") is made as of this 4th day of  May,
2012, by and between DISCOVERY LABORATORIES, INC., a Delaware corporation (the
"Company"), and John G. Cooper (the "Executive"), subject to the terms and
conditions defined in this Agreement.


WHEREAS, the Company and Executive desire that Executive be employed by the
Company to act as the Company’s President and Chief Financial Officer, subject
to the terms and conditions set forth in this Agreement.  Executive’s employment
shall also be subject to such policies and procedures as the Company may from
time to time implement.


NOW, THEREFORE, in consideration of the covenants contained herein, and for
other valuable consideration, the Company and the Executive hereby agree as
follows:


1.             Certain Definitions.  Certain definitions used herein shall have
the meanings set forth on Exhibit A attached hereto.


2.             Term of the Agreement.  The term (“Term”) of this Agreement shall
commence on the date first above written and shall continue through May 3, 2013;
provided, however, that commencing on May 4, 2013 and on each May 4th
thereafter, the term of this Agreement shall automatically be extended for one
additional year, unless at least 90 days prior to such May 4th date, neither the
Company nor the Executive shall have given notice that it or he does not wish to
extend this Agreement.  Upon the occurrence of a Change of Control during the
term of this Agreement, including any extensions hereof, this Agreement shall
automatically be extended until the end of the Effective Period if the end of
the Effective Period is after the then current expiration date of the
Term.  Notwithstanding the foregoing, this Agreement shall terminate prior to
the scheduled expiration date of the Term on the Date of Termination.


3.             Executive’s Duties and Obligations.


(a)           Duties.  The Executive shall serve as the Company's President and
Chief Financial Officer.  The Executive shall be responsible for all duties
customarily associated with a President and Chief Financial Officer in a
publicly-traded company.  The Executive shall report directly to the Company’s
Chief Executive Officer and shall be subject to policies established by the
Board and any Executive Committee thereof (“Executive Committee”).


(b)           Location of Employment.  The Executive's principal place of
business shall be at the Company's headquarters to be located within thirty (30)
miles of Doylestown, Pennsylvania.  In addition, the Executive acknowledges and
agrees that the performance by the Executive of his duties shall require
frequent travel including, without limitation, overseas travel from time to
time.


(c)           Proprietary Information and Inventions Matters.  In consideration
of the covenants contained herein, the Executive has executed and agrees to be
bound by the Company's standard form of Proprietary Information and Inventions
Agreement (the "Confidentiality Agreement"), a form of which is attached to this
Agreement as Exhibit B.  The Executive shall comply at all times with the terms
and conditions of the Confidentiality Agreement and all other reasonable
policies of the Company governing its confidential and proprietary information.
 
 
 

--------------------------------------------------------------------------------

 


4.             Devotion of Time to Company's Business.


(a)           Full-Time Efforts.  During his employment with the Company, the
Executive shall devote substantially all of his time, attention and efforts to
the proper performance of his implicit and explicit duties and obligations
hereunder to the reasonable satisfaction of the Company.


(b)           No Other Employment.  During his employment with the Company, the
Executive shall not, except as otherwise provided herein, directly or
indirectly, render any services of a commercial or professional nature to any
other person or organization, whether for compensation or otherwise, without the
prior written consent of the Executive Committee or the Board.


(c)           Non-Competition During and After Employment.  During the Term and
for 12 months from the Date of Termination, the Executive shall not, directly or
indirectly, without the prior written consent of the Company, either as an
employee, employer, consultant, agent, principal, partner, stockholder,
corporate officer, director, or in any other individual or representative
capacity (X) compete with the Company in the business of developing or
commercializing (i) pulmonary surfactants or any other category of compounds
which forms the basis of the Company's material drug products, or (ii) any
material medical device products under development by the Company, including
without limitation the Company’s capillary aerosol generator, series of
ventilator circuit / patient interface connectors and related componentry, and
similar medical devices; in each case, as determined in good faith by the Board
of Directors of the Company on the Date of Termination, or (Y) solicit,
encourage, induce or endeavor to entice away from the Company, or otherwise
interfere with the relationship of the Company with, any person who is employed
or engaged by the Company as an employee, consultant or independent contractor
or who was so employed or engaged at any time during the six (6) months
preceding the Date of Termination; provided, that nothing herein shall prevent
the Executive from engaging in discussions regarding employment, or employing,
any such employee, consultant or independent contractor (i) if such person shall
voluntarily initiate such discussions without any such solicitation,
encouragement, enticement or inducement prior thereto on the part of the
Executive or (ii) if such discussions shall be held as a result of, or any
employment shall be the result of the response by any such person to a written
employment advertisement placed in a publication of general circulation, general
solicitation conducted by executive search firms, employment agencies or other
general employment services, not directed specifically at any such employee,
consultant or independent contractor.


(d)           Injunctive Relief.  In the event that the Executive breaches any
provisions of Section 4(c) or of the Confidentiality Agreement or there is a
threatened breach thereof, then, in addition to any other rights which the
Company may have, the Company shall be entitled, without the posting of a bond
or other security, to injunctive relief to enforce the restrictions contained
therein.  In the event that an actual proceeding is brought in equity to enforce
the provisions of Section 4(c) or the Confidentiality Agreement, the Executive
shall not urge as a defense that there is an adequate remedy at law nor shall
the Company be prevented from seeking any other remedies which may be available.
 
 
2

--------------------------------------------------------------------------------

 


(e)           Reformation.  To the extent that the restrictions imposed by
Section 4(c) are interpreted by any court to be unreasonable in geographic
and/or temporal scope, such restrictions shall be deemed automatically reduced
to the extent necessary to coincide with the maximum geographic and/or temporal
restrictions deemed by such court not to be unreasonable.


5.             Compensation and Benefits.


(a)           Base Compensation.  During the Term, the Company shall pay to the
Executive (i) base annual compensation ("Base Salary"), effective as of May 1,
2012, of at least $335,000, payable in accordance with the Company's regular
payroll practices and less all required withholdings and (ii) additional
compensation, if any, and benefits as hereinafter set forth in this Section
5.  The Base Salary shall be reviewed at least annually for the purposes of
determining increases, if any, based on the Executive's performance, the
performance of the Company, inflation, the then prevailing salary scales for
comparable positions and other relevant factors; provided, however, that any
such increase in Base Salary shall be solely within the discretion of the
Company.


(b)           Bonuses.  During the Term, the Executive shall be eligible for
such year-end bonus, which may be paid in either cash or equity, or both, as is
awarded solely at the discretion of the Compensation Committee of the Board
 after consultation with the Company’s Chief Executive Officer, provided, that
the Company shall be under no obligation whatsoever to pay such discretionary
year-end bonus for any year.   Any such equity bonus shall contain such rights
and features as are typically afforded to other Company employees of a similar
level in connection with comparable equity bonuses awarded by the Company.


(c)           Benefits.  During the Term, the Executive shall be entitled to
participate in all employee benefit plans, programs and arrangements made
available generally to the Company's senior executives or to its employees on
substantially the same basis that such benefits are provided to such executives
of a similar level or to other employees (including, without limitation
profit-sharing, savings and other retirement plans (e.g., a 401(k) plan) or
programs, medical, dental, hospitalization, vision, short-term and long-term
disability and life insurance plans or programs, accidental death and
dismemberment protection, travel accident insurance, and any other employee
welfare benefit plans or programs that may be sponsored by the Company from time
to time, including any plans or programs that supplement the above-listed types
of plans or programs, whether funded or unfunded); provided, however, that
nothing in this Agreement shall be construed to require the Company to establish
or maintain any such plans, programs or arrangements.  If a conflict should
exist between similar benefits afforded under any Company policy and the
benefits afforded under this Agreement, to the extent that this Agreement shall
provide for greater benefits, the terms of this Agreement shall
control.  Anything contained herein to the contrary notwithstanding, throughout
the Term, Executive shall be entitled to receive life insurance on behalf of
Executive’s named beneficiaries in the amount of Executive’s then current annual
salary for the Term of this Agreement at no cost to the Executive, except the
Company shall have no liability whatsoever for any taxes (whether based on
income or otherwise) imposed upon or incurred by Executive in connection with
any such insurance.
 
(d)           Vacations.  During the Term, the Executive shall be entitled to 20
days paid vacation per year, or such greater amount as may be earned under the
Company’s standard vacation policy, to be earned ratably throughout the year, 5
days of which may be carried over from year to year (provided, that in no event
shall the aggregate number of such vacation days carried over to any succeeding
year exceed 10 days).
 
 
3

--------------------------------------------------------------------------------

 
 
(e)           Reimbursement of Business Expenses.  The Executive is authorized
to incur reasonable expenses in carrying out his duties and responsibilities
under this Agreement and the Company shall reimburse him for all such expenses,
in accordance with reasonable policies of the Company.


6.             Change of Control Benefits.


(a)           Bonus.  The Executive shall be awarded an annual cash bonus for
each fiscal year of the Company ending during the Effective Period that is at
least equal to the Annual Bonus Amount; provided the Executive is employed on
the last day of such fiscal year.  Such bonuses will be paid no later than the
15th day of the third month following the end of such fiscal year.


(b)           Options.  Notwithstanding any provision to the contrary in any of
the Company’s Long-Term Incentive Plans or in any stock option or restricted
stock agreement between the Company and the Executive, all shares of stock and
all options to acquire Company stock held by the Executive shall accelerate and
become fully vested and, with respect to restricted stock, all restrictions
shall be lifted upon the Change of Control Date.  In the case of any Change of
Control in which the Company’s common stockholders receive cash, securities or
other consideration in exchange for, or in respect of, their Company common
stock, (i) the Executive shall be permitted to exercise his options at a time
and in a fashion that will entitle him to receive, in exchange for any shares
acquired pursuant to any such exercise, the same per share consideration as is
received by the other holders of the Company’s common stock, and (ii) if the
Executive shall elect not to exercise all or any portion of such options, any
such unexercised options shall terminate and cease to be outstanding following
such Change of Control, except to the extent assumed by a successor corporation
(or its parent) or otherwise expressly continued in full force and effect
pursuant to the terms of such Change of Control.


7.             Termination of Employment.


(a)           Termination by the Company for Cause or Termination by the
Executive without Good Reason, Death or Disability.


(i)                 In the event of a termination of the Executive’s employment
by the Company for Cause, a termination by the Executive without Good Reason, or
in the event this Agreement terminates by reason of the death or Disability of
the Executive, the Executive shall be entitled to any unpaid compensation
accrued through the last day of the Executive's employment, a lump sum payment
in respect of all accrued but unused vacation days at his Base Salary in effect
on the date such vacation was earned, and payment of any other amounts owing to
the Executive but not yet paid.  The Executive shall not be entitled to receive
any other compensation or benefits from the Company whatsoever (except as and to
the extent the continuation of certain benefits is required by law).
 
(ii)                 In the case of a termination due to death or disability,
notwithstanding any provision to the contrary in any stock option or restricted
stock agreement between the Company and the Executive, all shares of stock and
all options to acquire Company stock held by the Executive shall accelerate and
become fully vested upon the Date of Termination (and all options shall
thereupon become fully exercisable), and all stock options shall continue to be
exercisable for the remainder of their stated terms.
 
 
4

--------------------------------------------------------------------------------

 


(b)           Termination by the Company without Cause or by the Executive for
Good Reason.  If (x) the Executive’s employment is terminated by the Company
other than for Cause, death or Disability (i.e., without Cause) or (y) the
Executive terminates employment with Good Reason, then the Executive shall be
entitled to receive the following from the Company:


(i)                 The amounts set forth in Section 7(a)(i);


(ii)                 Within 10 days after the Date of Termination, a lump sum
cash payment equal to the Annual Bonus Amount multiplied by the fraction
obtained by dividing the number of days in the year through the Date of
Termination by 365;


(iii)                Within 10 days after the Date of Termination, a lump sum
cash payment in an amount equal to 1.25 times the sum of (A) the Executive’s
Base Salary then in effect (determined without regard to any reduction in such
Base Salary constituting Good Reason) and (B) the Annual Bonus Amount;


(iv)                For 15 months from the Date of Termination, the Company
shall pay to the Executive no less frequently than quarterly in advance an
amount which, after taxes, is sufficient for the Executive to purchase medical
and dental coverage for the Executive and his dependents (including through
coverage provided under the Consolidated Omnibus Budget Reconciliation Act of
1985 (COBRA)) that is substantially equivalent to the medical and dental
coverage that the Executive and his dependents were receiving immediately prior
to the Date of Termination and that is available to comparable active employees,
reduced by the amount that would be paid  by comparable active employees for
such coverage under the Company’s plans; provided, however, that the Company’s
obligation under this Section 7(b)(iv) shall be reduced to the extent that
substantially similar coverages (determined on a benefit-by-benefit basis) are
provided by a subsequent employer;


(v)                 Notwithstanding any provision to the contrary in any stock
option or restricted stock agreement between the Company and the Executive, all
shares of stock and all options to acquire Company stock held by the Executive
shall accelerate and become fully vested upon the Date of Termination (and all
options shall thereupon become fully exercisable), and all stock options shall
continue to be exercisable for the remainder of their stated terms;


(vi)                Any other additional benefits then due or earned in
accordance with applicable plans and programs of the Company; and


(c)           Termination in connection with a Change of Control.  If the
Executive’s employment is terminated by the Company other than for Cause or by
the Executive for Good Reason during the Effective Period, then the Executive
shall be entitled to receive the following from the Company:


(i)                  All amounts and benefits described in Section 7(a)(i)
above;
 
 
5

--------------------------------------------------------------------------------

 


(ii)                 Within 10 days after the Date of Termination, a lump sum
cash payment equal to the Annual Bonus Amount multiplied by the fraction
obtained by dividing the number of days in the year through the Date of
Termination by 365;


(iii)                Within 10 days after the Date of Termination, a lump sum
cash payment in an amount equal to two times the sum of (A) the Executive’s Base
Salary then in effect (determined without regard to any reduction in such Base
Salary constituting Good Reason) and (B) the Annual Bonus Amount;


(iv)                For two years from the Date of Termination, the Company
shall  pay to the Executive no less frequently than quarterly in advance an
amount which, after taxes, is sufficient for the Executive to purchase medical
and dental coverage for the Executive and his dependents (including through
COBRA) that is substantially equivalent to the medical and dental coverage that
the Executive and his dependents were receiving immediately prior to the Date of
Termination and that is available to comparable active employees, reduced by the
amount that would be paid  by comparable active employees for such coverage
under the Company’s plans; provided, however, that the Company’s obligation
under this Section 7(c)(iv) shall be reduced to the extent that substantially
similar coverages (determined on a benefit-by-benefit basis) are provided by a
subsequent employer;


(v)                 Notwithstanding any provision to the contrary in any stock
option or restricted stock agreement between the Company and the Executive, all
shares of stock and all options to acquire Company stock held by the Executive
shall accelerate and become fully vested upon the Date of Termination (and all
options shall thereupon become fully exercisable), and all stock options shall
continue to be exercisable for the remainder of their stated terms;


(vi)                Any other additional benefits then due or earned in
accordance with applicable plans and programs of the Company; and


8.             Notice of Termination.


(a)           Any termination of the Executive’s employment by the Company for
Cause, or by the Executive for Good Reason shall be communicated by a Notice of
Termination to the other party hereto given in accordance with Section 12.  For
purposes of this Agreement, a “Notice of Termination” means a written notice
which: (i) is given at least 10 days prior to the Date of Termination (at least
30 days in the case of Notice of Termination given by the Executive for Good
Reason), (ii) indicates the specific termination provision in this Agreement
relied upon, (iii) to the extent applicable, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated, and (iv) specifies the
employment termination date.  The failure to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause will not waive any right of the party giving the Notice of
Termination hereunder or preclude such party from asserting such fact or
circumstance in enforcing its rights hereunder.
 
(b)           A Termination of Employment of the Executive will not be deemed to
be for Good Reason unless the Executive gives the Notice of Termination provided
for herein within 12 months after the Executive has actual knowledge of the act
or omission of the Company constituting such Good Reason and the Executive gives
the Company a 30 day cure period to rectify or correct the condition or event
that constitutes Good Reason.
 
 
6

--------------------------------------------------------------------------------

 


9.             Mitigation of Damages.  The Executive will not be required to
mitigate damages or the amount of any payment or benefit provided for under this
Agreement by seeking other employment or otherwise.  Except as otherwise
provided in Sections 7(b)(iv) and 7(c)(iv), the amount of any payment or benefit
provided for under this Agreement will not be reduced by any compensation or
benefits earned by the Executive as the result of self-employment or employment
by another employer or otherwise.


10.           Excise Tax Gross-Up.


(a)           Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment, award, benefit or distribution
(including any acceleration) by the Company or any entity which effectuates a
transaction described in Section 280G(b)(2)(A)(i) of the Code to or for the
benefit of the Executive (whether pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 10) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties are incurred with
respect to such excise tax by the Executive (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes, including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Taxes imposed
upon the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payments.  For purposes of this
Section 10, the Executive shall be deemed to pay federal, state and local income
taxes at the highest marginal rate of taxation for the calendar year in which
the Gross Up Payment is to be made, taking into account the maximum reduction in
federal income taxes which could be obtained from the deduction of state and
local income taxes.


(b)           All determinations required to be made under this Section 10,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by the Company’s independent auditors or such other
certified public accounting firm of national standing reasonably acceptable to
the Executive as may be designated by the Company (the “Accounting Firm”) which
shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the receipt of notice from the Executive
that there has been a Payment, or such earlier time as is requested by the
Company.  All fees and expenses of the Accounting Firm shall be borne solely by
the Company.  Any Gross-Up Payment, as determined pursuant to this Section 10,
shall be paid by the Company to the Executive within five days of the later of
(i) the due date for the payment of any Excise Tax, and (ii) the receipt of the
Accounting Firm’s determination.  If the Accounting Firm determines that no
Excise Tax is payable by the Executive, it shall furnish the Executive with a
written opinion to such effect, and to the effect that failure to report the
Excise Tax, if any, on the Executive’s applicable federal income tax return will
not result in the imposition of a negligence or similar penalty.  Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive.  As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”) or Gross-up Payments are
made by the Company which should not have been made (“Overpayments”), consistent
with the calculations required to be made hereunder.  In the event the Executive
is required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.  In the event the amount of Gross-up Payment exceeds the amount
necessary to reimburse the Executive for his Excise Tax, the Accounting Firm
shall determine the amount of the Overpayment that has been made and any such
Overpayment shall be promptly paid by the Executive (to the extent he has
received a refund if the applicable Excise Tax has been paid to the Internal
Revenue Service) to or for the benefit of the Company.  To the extent that his
expenses are reimbursed by the Company, the Executive shall cooperate with any
reasonable requests by the Company in connection with any contests or disputes
with the Internal Revenue Service in connection with the Excise Tax.
 
 
7

--------------------------------------------------------------------------------

 


11.           Legal Fees.  All reasonable legal fees and related expenses
(including costs of experts, evidence and counsel) paid or incurred by the
Executive pursuant to any claim, dispute or question of interpretation relating
to this Agreement shall be paid or reimbursed by the Company if the Executive is
successful on the merits pursuant to a legal judgment or arbitration.  Except as
provided in this Section 11, each party shall be responsible for its own legal
fees and expenses in connection with any claim or dispute relating to this
Agreement.


12.           Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed within the continental United States by first class
certified mail, return receipt requested, postage prepaid, addressed as follows:


(a)           if to the Board or the Company:


Discovery Laboratories, Inc.
2600 Kelly Road, Suite 100
Warrington, PA 18976
Attn:  General Counsel
(b)           if to the Executive:


John G. Cooper
The address on file with the records of the Company


Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.


13.           Withholding.  The Company shall be entitled to withhold from
payments due hereunder any required federal, state or local withholding or other
taxes.


14.           Entire Agreement.  This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supercedes the
Employment Agreement and all other prior agreements, written or oral, with
respect thereto.
 
 
8

--------------------------------------------------------------------------------

 


15.           Arbitration.


(a)           If the parties are unable to resolve any dispute or claim relating
directly or indirectly to this agreement (a “Dispute”), then either party may
require the matter to be settled by final and binding arbitration by sending
written notice of such election to the other party clearly marked "Arbitration
Demand".  Thereupon such Dispute shall be arbitrated in accordance with the
terms and conditions of this Section 15.  Notwithstanding the foregoing, either
party may apply to a court of competent jurisdiction for a temporary restraining
order, a preliminary injunction, or other equitable relief to preserve the
status quo or prevent irreparable harm.


(b)           The arbitration panel will be composed of three arbitrators, one
of whom will be chosen by the Company, one by the Executive, and the third by
the two so chosen.  If both or either of the Company or the Executive fails to
choose an arbitrator or arbitrators within 14 days after receiving notice of
commencement of arbitration, or if the two arbitrators fail to choose a third
arbitrator within 14 days after their appointment, the American Arbitration
Association shall, upon the request of both or either of the parties to the
arbitration, appoint the arbitrator or arbitrators required to complete the
panel. The arbitrators shall have reasonable experience in the matter under
dispute. The decision of the arbitrators shall be final and binding on the
parties, and specific performance giving effect to the decision of the
arbitrators may be ordered by any court of competent jurisdiction.


(c)           Nothing contained herein shall operate to prevent either party
from asserting counterclaim(s) in any arbitration commenced in accordance with
this Agreement, and any such party need not comply with the procedural
provisions of this Section 15 in order to assert such counterclaim(s).


(d)           The arbitration shall be filed with the office of the American
Arbitration Association ("AAA") located in New York, New York or such other AAA
office as the parties may agree upon (without any obligation to so agree).  The
arbitration shall be conducted pursuant to the Commercial Arbitration Rules of
AAA as in effect at the time of the arbitration hearing, such arbitration to be
completed in a 60-day period. In addition, the following rules and procedures
shall apply to the arbitration:


(i)                 The arbitrators shall have the sole authority to decide
whether or not any Dispute between the parties is arbitrable and whether the
party presenting the issues to be arbitrated has satisfied the conditions
precedent to such party's right to commence arbitration as required by this
Section 15.


(ii)                 The decision of the arbitrators, which shall be in writing
and state the findings, the facts and conclusions of law upon which the decision
is based, shall be final and binding upon the parties, who shall forthwith
comply after receipt thereof.  Judgment upon the award rendered by the
arbitrator may be entered by any competent court.  Each party submits itself to
the jurisdiction of any such court, but only for the entry and enforcement to
judgment with respect to the decision of the arbitrators hereunder.


(iii)                The arbitrators shall have the power to grant all legal and
equitable remedies (including, without limitation, specific performance) and
award compensatory damages provided by applicable law, but shall not have the
power or authority to award punitive damages.  No party shall seek punitive
damages in relation to any matter under, arising out of, or in connection with
or relating to this Agreement in any other forum.
 
 
9

--------------------------------------------------------------------------------

 


(iv)                Except as provided in Section 11, the parties shall bear
their own costs in preparing for and participating in the resolution of any
Dispute pursuant to this Section 15, and the costs of the arbitrator(s) shall be
equally divided between the parties.


(v)                 Except as provided in the last sentence of Section 15(a),
the provisions of this Section 15 shall be a complete defense to any suit,
action or proceeding instituted in any federal, state or local court or before
any administrative tribunal with respect to any Dispute arising in connection
with this Agreement.  Any party commencing a lawsuit in violation of this
Section 15 shall pay the costs of the other party, including, without
limitation, reasonable attorney’s fees and defense costs.


16.           Miscellaneous.


(a)           Governing Law.  This Agreement shall be interpreted, construed,
governed and enforced according to the laws of the State of New York without
regard to the application of choice of law rules.


(b)           Amendments.  No amendment or modification of the terms or
conditions of this Agreement shall be valid unless in writing and signed by the
parties hereto.


(c)           Severability.  If one or more provisions of this Agreement are
held to be invalid or unenforceable under applicable law, such provisions shall
be construed, if possible, so as to be enforceable under applicable law, or such
provisions shall be excluded from this Agreement and the balance of the
Agreement shall be interpreted as if such provision were so excluded and shall
be enforceable in accordance with its terms.


(d)           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the beneficiaries, heirs and representatives of the Executive
(including the Beneficiary) and the successors and assigns of the Company.  The
Company shall require any successor (whether direct or indirect, by purchase,
merger, reorganization, consolidation, acquisition of property or stock,
liquidation, or otherwise) to all or substantially all of its assets, by
agreement in form and substance satisfactory to the Executive, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform this Agreement if no such
succession had taken place.  Regardless whether such agreement is executed, this
Agreement shall be binding upon any successor of the Company in accordance with
the operation of law and such successor shall be deemed the Company for purposes
of this Agreement.


(e)           Successors and Assigns.  Except as provided in Section16(d) in the
case of the Company, or to the Beneficiary in the case of the death of the
Executive, this Agreement is not assignable by any party and no payment to be
made hereunder shall be subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or other charge.


(f)            Remedies Cumulative; No Waiver.  No remedy conferred upon either
party by this Agreement is intended to be exclusive of any other remedy, and
each and every such remedy shall be cumulative and shall be in addition to any
other remedy given hereunder or now or hereafter existing at law or in
equity.  No delay or omission by either party in exercising any right, remedy or
power hereunder or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in such party’s sole discretion.
 
 
10

--------------------------------------------------------------------------------

 


(g)           Survivorship.  Notwithstanding anything in this Agreement to the
contrary, all terms and provisions of this Agreement that by their nature extend
beyond the termination of this Agreement shall survive such termination.


(h)           Entire Agreement.  This Agreement sets forth the entire agreement
of the parties hereto with respect to the subject matter contained herein and
supersedes all prior agreements, promises, covenants or arrangements, whether
oral or written, with respect thereto.


(i)            Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute one document.


17.           No Contract of Employment.  Nothing contained in this Agreement
will be construed as a right of the Executive to be continued in the employment
of the Company, or as a limitation of the right of the Company to discharge the
Executive with or without Cause.


 
18.           Section 409A of the Code.  The intent of the parties is that
payments and benefits under this Agreement comply with, or be exempt from,
Section 409A of the Code and, accordingly, to the maximum extent permitted, this
Agreement shall be construed and interpreted in accordance with such
intent.  The Executive’s termination of employment (or words to similar effect)
shall not be deemed to have occurred for purposes of this Agreement unless such
termination of employment constitutes a “separation from service” within the
meaning of Code Section 409A and the regulations and other guidance promulgated
thereunder.
 
(a)           Notwithstanding any provision to the contrary in this Agreement,
if the Executive is deemed on the date of his termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B) and
using the identification methodology selected by the Company from time to time,
or if none, the default methodology set forth in Code Section 409A, then with
regard to any payment or the providing of any benefit that constitutes
“non-qualified deferred compensation” pursuant to Code Section 409A and the
regulations issued thereunder that is payable due to the Executive’s separation
from service, to the extent required to be delayed in compliance with Code
Section 409A(a)(2)(B), such payment or benefit shall not be made or provided to
the Executive prior to the earlier of (i) the expiration of the six (6)-month
period measured from the date of the Executive’s separation from service, and
(ii) the date of the Executive’s death (the “Delay Period”).  On the first day
of the seventh month following the date of the Executive’s separation from
service or, if earlier, on the date of the Executive’s death, all payments
delayed pursuant to this Section 18(a) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due to the
Executive under this Agreement shall be paid or provided in accordance with the
normal payment dates specified for them herein.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           To the extent any reimbursement of costs and expenses provided for
under this Agreement constitutes taxable income to the Executive for Federal
income tax purposes, such reimbursements shall be made no later than December 31
of the calendar year next following the calendar year in which the expenses to
be reimbursed are incurred.  With regard to any provision herein that provides
for reimbursement of expenses or in-kind benefits, except as permitted by Code
Section 409A, (i) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year.  Any tax gross-ups provided
for under this Agreement shall in no event be paid to Executive later than the
December 31 of the calendar year following the calendar year in which the taxes
subject to gross-up are incurred or paid by the Executive.
 
(c)           If under this Agreement, an amount is to be paid in two or more
installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment.
 
19.           Executive Acknowledgement.  The Executive hereby acknowledges that
he has read and understands the provisions of this Agreement, that he has been
given the opportunity for his legal counsel to review this Agreement, that the
provisions of this Agreement are reasonable and that he has received a copy of
this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement to
be executed as of the date first above written.
 
DISCOVERY LABORATORIES, INC.
        By: /s/ Kathryn A. Cole     Name:    Kathryn A. Cole    
Title:      Senior Vice President, Human Resources  

 
/s/ John G. Cooper
 
John G. Cooper
 

 
 
13

--------------------------------------------------------------------------------

 


EXHIBIT A


(a)           “Annual Bonus Amount” means an amount equal to the greater of
either (i) the current year target annual bonus amount or (ii) the previous
year’s actual bonus paid with respect to the fiscal year preceding the year
containing the Change of Control Date or the Date of Termination, as applicable.


(b)           “Beneficiary” means any individual, trust or other entity named by
the Executive to receive the payments and benefits payable hereunder in the
event of the death of the Executive.  The Executive may designate a Beneficiary
to receive such payments and benefits by completing a form provided by the
Company and delivering it to the General Counsel of the Company.  The Executive
may change his designated Beneficiary at any time (without the consent of any
prior Beneficiary) by completing and delivering to the Company a new beneficiary
designation form.  If a Beneficiary has not been designated by the Executive, or
if no designated Beneficiary survives the Executive, then the payment and
benefits provided under this Agreement, if any, will be paid to the Executive’s
estate, which shall be deemed to be the Executive’s Beneficiary.


(c)           “Cause” means: (i) the Executive’s willful and continued neglect
of the Executive’s duties with the Company (other than as a result of the
Executive’s incapacity due to physical or mental illness), after a written
demand for substantial performance is delivered to the Executive by the Company
which specifically identifies the manner in which the Company believes that the
Executive has neglected his duties; (ii) the final conviction of the Executive
of, or an entering of a guilty plea or a plea of no contest by the Executive to,
a felony; or (iii) the Executive’s willful engagement in illegal conduct or
gross misconduct which is materially and demonstrably injurious to the Company.


For purposes of this definition, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without a reasonable belief that the
action or omission was in the best interests of the Company.  Any act, or
failure to act, based on authority given pursuant to a resolution duly adopted
by the Board of Directors of the Company (the “Board”), or the advice of counsel
to the Company, will be conclusively presumed to be done, or omitted to be done,
by the Executive in good faith and in the best interests of the Company.


(d)           “Change of Control” means the occurrence of any one of the
following events:
 
(i)                 any “person” (as defined in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)), other than the Company,
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company, an underwriter temporarily holding securities pursuant to an
offering of such securities or any corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, directly or indirectly acquires “beneficial
ownership” (as defined in Rule 13d-3 under the Exchange Act) of securities
representing 35% of the combined voting power of the Company’s then outstanding
securities;
 
 
14

--------------------------------------------------------------------------------

 


(ii)                 persons who, as of the date of this Agreement constitute
the Board (the “Incumbent Directors”) cease for any reason, including without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority thereof; provided, that any
person becoming a director of the Company subsequent to the date of this
Agreement shall be considered an Incumbent Director if such person’s election or
nomination for election was approved by a vote of at least two-thirds (2/3) of
the Incumbent Directors in an action taken by the Board or a Committee thereof;
provided, further, that any such person whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of members of the Board or other actual or threatened solicitation of
proxies or consents by or on behalf of a “person” (as defined in Section 13(d)
and 14(d) of the Exchange Act) other than the Board, including by reason of
agreement intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director;


(iii)                the consummation of a reorganization, merger, statutory
share exchange, consolidation or similar corporate transaction (each, a
“Business Combination”) other than a Business Combination in which all or
substantially all of the individuals and entities who were the beneficial owners
of the Company’s voting securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
combined voting power of the voting securities of the entity resulting from such
Business Combination (including, without limitation, an entity which as a result
of the Business Combination owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership of the Company’s voting
securities immediately prior to such Business Combination; or


(iv)                the Company consummates a sale of all or substantially all
of the assets of the Company or the stockholders of the Company approve a plan
of complete liquidation of the Company.


(e)           “Change of Control Date” means any date after the date hereof on
which a Change of Control occurs; provided, however, that if a Change of Control
occurs and if the Executive’s employment with the Company is terminated or an
event constituting Good Reason (as defined below) occurs prior to the Change of
Control, and if it is reasonably demonstrated by the Executive that such
termination or event (i) was at the request of a third party who has taken steps
reasonably calculated to effect the Change of Control, or (ii) otherwise arose
in connection with or in anticipation of the Change of Control then, for all
purposes of this Agreement, the Change of Control Date shall mean the date
immediately prior to the date of such termination or event.


(f)           “Code” means the Internal Revenue Code of 1986, as amended and the
regulations promulgated thereunder.


(g)           “Date of Termination” means the date specified in a Notice of
Termination pursuant to Section 8 hereof, or the Executive’s last date as an
active employee of the Company before a termination of employment due to death,
Disability or other reason, as the case may be.
 
 
15

--------------------------------------------------------------------------------

 


(h)           “Disability” means a mental or physical condition that renders the
Executive substantially incapable of performing his duties and obligations under
this Agreement, after taking into account provisions for reasonable
accommodation, as determined by a medical doctor (such doctor to be mutually
determined in good faith by the parties) for three or more consecutive months or
for a total of six months during any 12 consecutive months; provided, that
during such period the Company shall give the Executive at least 30 days’
written notice that it considers the time period for disability to be running.


(i)           “Effective Period” means the period beginning on the Change of
Control Date and ending 24 months after the date of the related Change of
Control.


(j)           “Good Reason” means, unless the Executive has consented in writing
thereto, the occurrence of any of the following:  (i) the assignment to the
Executive of any duties inconsistent with the Executive’s position, including
any change in status, title, authority, duties or responsibilities or any other
action which results in a material diminution in such status, title, authority,
duties or responsibilities; (ii) a material reduction in the Executive’s Base
Salary by the Company; (iii) the relocation of the Executive’s office to a
location more than 30 miles from Doylestown, Pennsylvania; (iv) the failure of
the Company to comply with the provisions of Section 6(a); (v) during the
Effective Period following a Change of Control, unless a plan providing a
substantially similar compensation or benefit is substituted, (A) the failure by
the Company to continue in effect any material fringe benefit or compensation
plan, retirement plan, life insurance plan, health and accident plan or
disability plan in which the Executive was participating prior to the Change of
Control, or (B) the taking of any action by the Company which would adversely
affect the Executive’s participation in or materially reduce his benefits under
any of such plans or deprive him of any material fringe benefit; or (vi) the
failure of the Company to obtain the assumption in writing of the Company’s
obligation to perform this Agreement by any successor to all or substantially
all of the assets of the Company within 15 days after a Business Combination or
a sale or other disposition of all or substantially all of the assets of the
Company.
 
 
16

--------------------------------------------------------------------------------

 


EXHIBIT B


FORM OF
PROPRIETARY INFORMATION AND INVENTIONS,
NON-SOLICITATION AND
NON-COMPETITION AGREEMENT
 
The following is an agreement (“Agreement”) between Discovery Laboratories,
Inc., a Delaware corporation (the "Company"), and any successor in interest, and
me, [Executive], and this Agreement is a material part of the consideration for
my employment by the Company:


1.             Job Title and Responsibility:  I understand that my job title
with the Company will be [TITLE], and that the Company may change this title at
any time.  My job duties and responsibilities will be those assigned to me by
the Company from time to time.
 
 
2.             Consideration.  I understand that the consideration to me for
entering into this Agreement is my employment with the Company at my base salary
of [$________], and I agree that this consideration is fully adequate to support
this Agreement.


3.             Proprietary Information.  I recognize that the Company is engaged
in a continuous program of research, development and production.  I also
recognize that the Company possesses or has rights to secret, private,
confidential information and processes (including processes and information
developed by me during my employment by the Company) which are valuable, special
and unique assets of the Company and which have commercial value in the
Company's business ("Proprietary Information").  By way of illustration, this
Proprietary Information includes, but is not limited to, information and details
regarding the Company’s business, trade or business secrets, inventions,
intellectual property, systems, policies, records, reports, manuals,
documentation, models, data and data bases, products, processes, operating
systems, manufacturing techniques, research and development techniques and
processes, devices, methods, formulas, compositions, compounds, projects,
developments, plans, research, financial data, personnel data, internal business
information, strategic and staffing plans and practices, business, marketing,
promotional or sales plans, practices or programs, training practices and
programs, costs, rates and pricing structures and business methods, computer
programs and software, customer and supplier identities, information and lists,
confidential information regarding customers and suppliers, and contacts at or
knowledge of Company suppliers and customers or of prospective or potential
customers of the Company.


4.             Obligation of Confidentiality. I understand and agree that my
employment creates a relationship of confidence and trust between the Company
and me with respect to (i) all Propri­etary Information, and (ii) the
confidential information of others with which the Company has a business
relationship.  At all times, both during my employment by the Company and after
the termination of my employment (whether voluntary or involuntary), I will keep
in confidence and trust all such information, and I will not use, reveal,
communicate, or disclose any such Proprietary Information or confidential
information to anyone or any entity, without the written consent of the Company,
unless I am ordered to make disclosure by a court of competent jurisdiction.
 
 
 

--------------------------------------------------------------------------------

 


5.             Ownership, Disclosure and Assignment of Proprietary Information
and  Inventions.  In addition, I hereby agree as follows:


(a)                Ownership and Assignment.  All Proprietary Information is,
and shall be, the sole and exclusive property of the Company and its assigns,
and the Company and its assigns shall be the sole and exclusive owner of all
Proprietary Information, including, but not limited to, trade secrets,
inventions, patents, trademarks, copyrights, and all other rights in connection
with such Proprietary Information.  I agree that I have no rights in such
Proprietary Information.  I hereby assign, and shall assign, to the Company and
its assigns any and all rights, title and interest I may have or acquire in such
Proprietary Information.  Any copyrightable work prepared in whole or in part by
me in the course of my employment shall be deemed "a work made for hire" under
applicable copyright laws, and the Company and its assigns shall own all of the
rights in any copyright.


(b)                Return of Materials and Property.  All documents, records,
apparatus, equipment, data bases, data and information stored in computers or on
electronic disks, and other electronic, computer, intellectual, and physical
property (“Materials and Property”), whether or not pertaining to Propri­etary
Information, furnished to me by the Company or produced by me or others in
connection with employment, shall be and remain the sole and exclusive property
of the Company.  I shall return to the Company all such Materials and Property
as and when requested by the Company.  Even if the Company does not so request,
I shall return all such Materials and Property upon termination of employment by
me or by the Company for any reason, and I will not take with me any such
Materials or Property, or any reproduction thereof, upon such termination.


(c)                 Notification.  During the term of my employment and for one
(1) year thereafter, I will promptly disclose to the Company, or any persons
designated by it, all improvements, inventions, intellectual property, works of
authorship, formulas, ideas, processes, techniques, discoveries, developments,
designs, innovations, know-how and data, and creative works in which copyright
and/or unregistered design rights will subsist in various media (all
collectively called herein, "Inventions"), whether or not such Inventions are
patentable, which I make or conceive, contribute to, reduce to practice, or
learn, either alone or jointly with others.


(d)                Ownership of Inventions.  I agree and acknowledge that all
Inventions which I make, conceive, develop, or reduce to practice (in whole or
in part, either alone or jointly with others) at any time during my employment
by the Company, and (i) which were created using the equipment, supplies,
facilities or trade secret information of the Company, or (ii) which were
developed during the hours for which I was compensated by the Company, or (iii)
which relate, at the time of conception, creation, development or reduction to
practice, to the business of the Company or to its actual or demonstrably
anticipated research and development, or (iv) which result from any work
performed by me for the Company, shall be the sole and exclusive property of the
Company and its assigns (and to the fullest extent permitted by law shall be
deemed works made for hire), and the Company and its assigns shall be the sole
and exclusive owner of all Inventions, patents, copyrights and all other rights
in connection therewith.  I hereby assign to the Company any and all rights I
may have or acquire in such Inventions.  I agree that any Invention required to
be disclosed under paragraph (c), above, within one (1) year after the
termination of my employment shall be presumed to have been conceived or made
during my employment with the Company and will be assigned to the Company unless
and until I prove and establish to the contrary.
 
 
2

--------------------------------------------------------------------------------

 


(e)                Assistance and Cooperation.  With respect to Inventions
described in paragraph (d), above, I will assist the Company in every proper way
(but at the Company's expense) to obtain, and from time to time enforce,
patents, copyrights or other rights on these Inventions in any and all
countries, and will execute all documents reasonably necessary or appropriate
for this purpose.  This obligation shall survive the termination of my
employment.  In the event that the Company is unable for any reason whatsoever
to secure my signature to any document reasonably necessary or appropriate for
any of the foregoing purposes (including renewals, extensions, continuations,
divisions or continuations in part), I hereby irrevocably designate and appoint
the Company, and its duly authorized officers and agents, as my agents and
attorneys-in­-fact to act for and in my behalf and instead of me, but only for
the purpose of executing and filing any such document and doing all other
lawfully permitted acts to accomplish the foregoing purposes with the same legal
force and effect as if executed by me.


(f)                 Exempt Inventions.  I understand that this Agreement does
not require assignment of an Invention for which no equipment, supplies,
facilities, resources, or trade secret information of the Company was used and
which was developed entirely by me on my own time, unless the invention relates,
(i) directly to the business of the Company, or (ii) to the Company's actual or
demonstrably anticipated research or development.  However, I will disclose to
the Company any Inventions I claim are exempt, as required by paragraph (c),
above, in order to permit the Company to determine such issues as may
arise.  Such disclosure shall be received in confidence by the Company.


6.             Prior Inventions.  As a matter of record I attach hereto as
Exhibit A a complete list of all inventions or improve­ments relevant to the
subject matter of my employment by the Company which have been made or conceived
or first reduced to practice by me, alone or jointly with others, prior to my
employ­ment with the Company, that I desire to remove from the operation of this
Agreement, and I covenant that such list is complete.  If no such list is
attached to this Agreement, I represent that I have no such inventions and
improvements at the time of my signing this Agreement.


7.             Other Business Activities.  So that the Company may be aware of
the extent of any other demands upon my time and attention, I will disclose to
the Company (such disclosure to be held in confidence by the Company) the nature
and scope of any other business activity in which I am or become engaged during
the term of my employment.  During the term of my employment, I will not engage
in any business activity or employment which is in competition with, or is
related to, the Company's business or its actual or demonstrably anticipated
research and development, or that will affect in any manner my ability to
perform fully all of my duties and responsibilities for the Company.


8.             Non-Interference and Non-Solicitation of Employees, Customers and
Others.  I will not now or at any time in the future disrupt, damage, impair or
interfere with the business of the Company, whether by way of interfering with
or raiding its employees, disrupting its relationships with customers, agents,
vendors, distributors or representatives, or otherwise.  During my employment
with the Company and for eighteen (18) months thereafter, I will not directly or
indirectly induce, encourage or solicit any employee of the Company to leave the
Company for any reason, unless specifically requested to take such action in
writing by the Company.
 
 
3

--------------------------------------------------------------------------------

 


9.             Non-Competition During and After Employment.  I agree that the
time and activity restrictions in this paragraph are wholly necessary and are
reasonable to protect the legitimate business interests of the Company.  During
my employment with the Company or at any time within a period of one (1) year
after the termination of my employment (whether the termination is by me or the
Company), I will not directly or indirectly, without the prior written consent
of the Company, either as an employee, employer, consultant, agent, principal,
partner, stockholder, corporate officer, director, or in any other individual or
representative capacity, compete with the Company in the business of developing
or commercializing pulmonary surfactants.


10.           Obligations to Former Employers.  I represent that my execution of
this Agreement, my employment with the Company, and my performance of my duties
and proposed duties to the Company will not violate any obligations or
agreements I have, or may have, with any former employer or any other third
party, including any obligations and agreements requiring me not to compete or
to keep confidential any proprietary or confidential information.  I have not
entered into, and I will not enter into, any agreement which conflicts with this
Agreement or that would, if performed by me, cause me to breach this
Agreement.  I further represent that I have no knowledge of any pending or
threatened litigation to which the Company may become a party by virtue of my
association with the Company.  I further agree to immediately inform the Company
of any such pending or threatened litigation should it come to my attention
during the course of my employment.  I also agree that I provided to the Company
for its inspection before I signed this Agreement all confidentiality,
non-compete, non-solicitation, and all other employment-related agreements that
I am party to or which involve me.


11.           Confidential Information of, and Agreements with, Former
Employers.  In the course of performing my duties to the Company, I will not
utilize any trade secrets, proprietary or confidential information of or
regarding any former employer or business affiliate, nor violate any written or
oral, express or implied agreement with any former employer or business
affiliate.


12.           United States Government Obligations. I acknowledge that the
Company from time to time may have agreements with other persons or with the
United States Government, or agencies thereof, which impose obligations or
restrictions on the Company regarding inventions made during the course of work
under such agreements or regarding the confidential nature of such work.  I
agree to be bound by all such obligations and restrictions which are made known
to me and to take all action necessary to discharge the obligations of the
Company under such agreements.


 13.          Remedies.  I acknowledge that my failure to comply with, or my
breach of, any of the terms and conditions of this Agreement shall irreparably
harm the Company, and that money damages would not adequately compensate the
Company for this harm.  Accordingly, I acknowledge that in the event of a
threatened or actual breach by me of any provision of this Agreement, in
addition to any other remedies the Company may have at law, the Company shall be
entitled to equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy then available, without requiring the Company to post any bond.  I agree
that nothing herein contained shall be construed as prohibiting the Company from
pursuing any other remedies available to it for such threatened or actual
breach, including money damages, and I agree that the Company shall be entitled
to recover from me any attorney’s fees it incurs in enforcing the terms of this
Agreement.
 
 
4

--------------------------------------------------------------------------------

 


14.           Not an Employment Agreement.  I acknowledge and agree that this
Agreement is not a contract of employment, that it should not be construed as a
guarantee of my employment for any period of time, and that I am employed by the
Company at will and my employment may be terminated by the Company for any
lawful reason or no reason.


15.           Miscellaneous.


(a)                Reformation and Severability.  If any provision of this
Agreement is held to be invalid or unenforceable under applicable law, such
provision shall be reformed and/or construed, if possible, to be enforceable
under applicable law; otherwise, such provision shall be excluded from this
Agreement and the balance of the Agreement shall remain fully enforceable and
valid in accordance with its terms.


(b)                No Waiver.  No delay or omission by the Company in exercising
any right hereunder will operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion is effective only in
that instance and will not be construed as a bar to or waiver of any right on
any other occasion.


(c)                Reassignment.  I expressly consent to be bound by the
provisions of this Agreement for the benefit of the Company or any subsidiary or
affiliate thereof to whose employment I may be transferred, without the
necessity that this Agreement be reassigned at the time of such transfer.


(d)                Applicable Law.  This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania (but
not the law or principles of conflict of laws), and the parties submit to the
jurisdiction of the courts of Pennsylvania.


(e)                Effective Date.  This Agreement shall be effective as of the
first day of my employment by the Company, shall be binding upon me, my heirs,
executors, assigns and administrators, and shall inure to the benefit of the
Company, its successors and assigns.


(f)                 Entire Agreement.  This Agreement contains the entire
agreement of the parties relating to the subject matter herein, and may not be
waived, changed, extended or discharged except by an agreement in writing signed
by both parties.


(g)                ACKNOWLEDGEMENT.  I acknowledge and agree that I have fully
read and that I understand all of the terms and provisions of this Agreement,
that I have had the opportunity to consult with an attorney and to discuss this
Agreement with an attorney, that I have had any questions regarding the effect
of this Agreement or the meaning of its terms answered to my satisfaction, and,
intending to be legally bound hereby, I freely and voluntarily sign this
Agreement.
 
 
5

--------------------------------------------------------------------------------

 


Accepted and Agreed to:



   
DISCOVERY LABORATORIES, INC.
           
(Name)
         
(Date)
         
(SS#)
   



 
6

--------------------------------------------------------------------------------

 


EXHIBIT A
 
Discovery Laboratories, Inc.
2600 Kelly Road, Suite 100
Warrington, PA 18976


Attn:
 
1.            The following is a complete list of all inventions or improvements
relevant to the subject matter of my employment by Discovery Laboratories, Inc.
(the "Company") that have been made or conceived or first reduced to practice by
me, alone or jointly with others, prior to my employment by the Company that I
desire to remove from the operation of the Company's Proprietary Information and
Inventions, Non-Solicitation and Non-Competition Agreement.



     
No inventions or improvements.
             
See below: Any and all inventions regarding
             
Additional sheets attached.

 
2.             I propose to bring to my employment the following materials and
documents of a former employer:



     
No materials or documents.
             
See below:

 

           
Date
 

 
 
7

--------------------------------------------------------------------------------